     Case 1:18-cv-01112-SJB ECF No. 31 filed 09/12/19 PageID.214 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

PHILLIP C. ROGERS,
                                                       Case No. 1:18-cv-01112-ESC
               Plaintiff,
                                                       HON. ELLEN S. CARMODY
v.

WATER STONE CONNECT et al.,

            Defendants.
_____________________________/

                                   NOTICE OF SETTLEMENT

       All remaining parties in this matter have agreed to a settlement. In order to effect the

terms of settlement, the parties respectfully request that the Court allow the parties until

November 20, 2019 to file dismissal documents in this matter.

Dated: September 12, 2019              /s/ Phillip C. Rogers
                                       Phillip C. Rogers (P34356)
                                       Plaintiff
                                       6140 28th Street SE, Suite 115
                                       Grand Rapids, Michigan 49546-6938
                                       (616) 776-1176
                                       ConsumerLawyer@aol.com
